UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

In the Matters of:

TAMIKA KING,
Bankruptcy Case No.: 17-31741-BEH
Debtor, (Chapter 7)
TATIANA TAYLOR,
Bankruptcy Case No.: 18-26201-BHL
Debtor. (Chapter 7)

 

RESPONSE TO U.S. TRUSTEE’S RECOMMENDATION
THAT CASE BE CERTIFIED TO DISTRICT COURT
FOR PROSECUTION

 

This has not been an evasion by Carolyn Word for over the course of a decade.

Se :llHY €- Ud¥ 6107

 

WVA-G3 14

Although Ms. Word admitted not complying with the Court's Injunction in 2010 (Case

No. 10-2645), the instant allegation and corresponding stipulation involve a bankruptcy filing

initiated in 2018 (Case No. 18-26201). Ms. Word testified that her aversion to being identified

as a preparer was not to evade detection but, rather, to facilitate Ms. Taylor's eligibility for

deferment of the up-front costs required to file a bankruptcy petition. There are no allegations

that Ms. Word engaged in any other bankruptcy petition preparations between 2010 and 2018.

The 2010 case involved a $350.00 petition preparation fee. And, Ms. Word has made restitution

of $400.00 to Ms. Taylor in the instant case and $350.00 to Ms. Wallace in the 2010 case. The

United States was never able to verify the Ms. Word was the petition preparer in the 2017

Tamika King case.

Case 18-26201-beh Doc54 Filed 04/03/19 Page1lof4
An Order To Show Cause hearing was conducted on January 13, 2012 (Case No. 11-
36132). The wrong Carolyn Dixon (a.k.a. Word) was subpoenaed for the hearing. The actual
Ms. Dixon was contacted by the Court by telephone from the courtroom. While Ms. Dixon in
default was ordered enjoined in case nos. 10-02465 from future petition preparation she was
never served with the Order for Default Judgment until four days after the Order To Show Cause
hearing in case Nos. 11-36132: January 17, 2012. It is likely that Ms. Word's violation of the
2010 default Injunction would not have been revealed absent Ms. Word attempting to help
Tatiana Taylor, her co-worker, with her bankruptcy in 2018. It does appear that besides not
paying the fines and penalties in the 2010 default judgment (Case No. 10-02465) Ms. Word did
not violate the Court's injunction (Case No. 10-02465) until Ms. Word assisted Ms. Taylor
prepare her bankruptcy petition in 2018. There has been no showing by the U.S. that Ms. Word's
failure to pay the fines and penalties assessed in Case No. 11-36132 was attributable to anything
besides Ms. Word's financial inability to pay the court ordered fines and penalties. Under these
circumstances one violation in 2018 of a 2010 injunction does not require criminal prosecution
for the Court to address. The imposition of the penalties, fines and disgorgement amounts
should suffice to protect the public against any threat posed by Ms. Word.

Ms. Word is fifty-three (53) years old. She has no criminal record. She moved to
Milwaukee thirty (30) years ago after growing up in a single parent home chopping cotton in the
fields of Mississippi. She had no education until she received her GED in Milwaukee. She has
been married to Eddie Dixon for twenty-eight (28) years. Her husband works with mentally
challenged youths. Ms. Word raised four (4) children. Each child obtained a college degree.
Ms. Word's entire professional career has been dedicated to caring for the disabled. She has
worked for Curative Rehabilitation, Milwaukee Center For Independence and Aurora Health.

Currently, Ms. Word earns approximately $35K/yr. Besides her vocational pursuits Ms. Word

has been a Christian preacher for the last three (3) years. And, she is beset with physical and

Case 18-26201-beh Doc54 Filed 04/03/19 Page2of4

 
 

psychological infirmities. She had spinal surgery in July, 2018 and, based on information and
belief, has been diagnosed with depression and insomnia.
Accordingly, Ms. Word respectfully requests this Court to not certify this matter to the
Eastern District of Wisconsin for possible prosecution.
Dated at Milwaukee, Wisconsin this 1st day of April, 2019.
LAW OFFICES OF THOMAS E. HAYES
BY:

Thomas E. Hayes
State Bar No.: 01015289

 

P.O. Address:

161 West Wisconsin Avenue, Ste. 3032
Milwaukee, Wisconsin 53203

(414) 271-9844

thosehayes@gmail.com

Case 18-26201-beh Doc54 Filed 04/03/19 Page 3of4
 

 

Thomas E. Hayes

April 1, 2019

The Honorable Beth Hanan
U.S. Bankruptcy Court for the
Eastern District of Wisconsin
517 East Wisconsin Avenue
Milwaukee, Wisconsin 53202

Re: Inre: Tamika King/Tatiana Taylor
Case No.: 17-31741/18-26201

Dear Judge Hanan:

Enclosed please find the Response To U.S. Trustee’s Recommendation
That Case Be Certified To District Court For Prosecution.

Thanking you for your courtesy, I am

Respectfully, rm
/ \ bo
\ an &
VV\ se S
[hora E. Hay () z= >. 4
omey at La Sz 7. -
$5 ow =
xa A
TEH:tas SL = So
~ t
Encl ss = =
nclosure zs =
ce: Attorney Laura D. Steele (w/encl)

Ms. Carolyn A. Word (w/encl)

161 W. Wisconsin Avenue
Suite 3032

Milwaukee, WI 53203
414-271-9844
800-839-5840
414-271-4393 Fax
thosehayes@gmail.com

attorneytomhayes.com

Case 18-26201-beh Doc54 Filed 04/03/19 Page 4 of 4
